In July and August of 1992, respondent Jerry Michael Cullen, while employed by Fireman’s Fund Insurance Company, Kansas City, Missouri, used six fraudulent claim accounts to embezzle $18,999.75 from the insurance company and attempted to embezzle an additional $9,088.11 through two additional fraudulent claim accounts.
He was arrested by officers of the Kansas City, Missouri, Police Department on July 26, 1993, and, on September 8, 1993, placed on a Missouri Pretrial Diversion Program with supervision. On November 16, 1993, respondent voluntarily surrendered his license to practice law in the State of Kansas, pursuant to Supreme Court Rule 217 (1993 Kan. Ct. R. Annot. 185).
This court, having examined the files of the Office of the Disciplinary Administrator, finds that the surrender of respondent’s license should be accepted and that respondent should be disbarred.
It Is Therefore Ordered that Jerry Michael Cullen be and he is hereby disbarred from the practice of law in the State of Kansas, and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Jerry Michael Cullen from the roll of attorneys licensed to practice law in the State of Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to respondent, and that respondent forthwith shall comply with Supreme Court Rule 218 (1993 Kan. Ct. R. Annot. 187).